                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                            Plaintiff,

    v.                                                   Case No. 21-CR-28
ASHTON HOWARD,

                            Defendant.

              GOVERNMENT’S UNOPPOSED MOTION FOR ENTRY OF
                A PROTECTIVE ORDER GOVERNING DISCOVERY


       Pursuant to Rule 16(d) of the Federal Rules of Criminal Procedure, the United

States of America, by Matthew Krueger, United States Attorney for the Eastern District

of Wisconsin, and Benjamin Proctor, Assistant United States Attorney for said district,

hereby respectfully moves for the entry of a protective order, and in support thereof states

as follows:

       1.     The indictment in this case charges the defendant with one count of

interference with a law enforcement officer during a civil disorder in violation of Title 18,

United States Code, Section 231(a)(3), and one count of illegally possessing ammunition,

in violation of Title 18, United States Code, Section 922(g)(1).

       2.     The discovery to be turned over to the defense includes, among other

things, statements of the defendant, reports of the investigation, social media

information, and phone data. This includes sensitive information from confidential

sources and personal identifying information of witnesses. Unnecessary disclosure of



       Case 2:21-cr-00028-PP-WED Filed 02/24/21 Page 1 of 2 Document 17
such information would adversely impact the privacy interests of third parties and

present a serious safety risk to certain individuals involved. While the government will

redact certain information, a discovery protective order is necessary to limit unnecessary

disclosures.

      3.       Counsel for the government provided a copy of the proposed protective

order to the defendant’s counsel at the time of arraignment. On February 24, 2021, defense

counsel responded that Mr. Howard has no objection to the proposed order governing

discovery.

      WHEREFORE, the government respectfully moves this Court to enter the

proposed protective order.

      Respectfully submitted this 24th day of February, 2021.

                                         MATTHEW D. KRUEGER
                                         United States Attorney

                                  by:    s/Benjamin Proctor
                                         BENJAMIN PROCTOR
                                         Assistant United States Attorney
                                         Bar No.: 1051904
                                         Office of the United States Attorney
                                         Eastern District of Wisconsin
                                         517 E. Wisconsin Ave. Suite 530
                                         Milwaukee, Wisconsin 53202
                                         Tel: (414) 297-1700
                                         Email: benjamin.proctor@usdoj.gov




                                            2

      Case 2:21-cr-00028-PP-WED Filed 02/24/21 Page 2 of 2 Document 17
